Citation Nr: 1119905	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  11-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1942 to December 1945, including combat service in the Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for hearing loss.

The issue of service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had significant noise exposure during service.

2.  The Veteran's current bilateral hearing loss began during service and has been continuous since.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For combat veterans claiming injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss Claim

The Veteran contends that he suffers from bilateral hearing loss as a result of the acoustic trauma he experienced during combat service in the Coast Guard.

A May 1942 service entrance examination found the Veteran's hearing to be "30/30" and was otherwise negative for any relevant abnormalities.  A December 1945 service discharge examination found the Veteran's hearing for conversational speech to be "30/30" and his hearing for whispered voice to be "15/15."  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to hearing loss.

The Veteran's in-service rating was as a Motor Machinist Mate (MoMM).  Service department records confirm that the Veteran served aboard the USS Ramsden.  Service department records also confirm the Veteran's reports that the ship participated in convoy duty across the Atlantic.  On April 1, 1944, a convoy came under attack from Nazi bombers and torpedo planes.  The Luftwaffe damaged one ship, and the Ramsden shot down one plane.  Dictionary of American Naval Fighting Ships, Department of the Navy-Naval Historical Center, http://www.history.navy.mil/danfs/r2/ramsden.htm.

In his claim for benefits received in June 2010, the Veteran indicated that hearing loss had begun in May 1944.

A June 2010 VA audiology treatment note reflects the Veteran's complaints of diminished hearing over "many years."  Pain or pressure in either ear, ear surgeries, a family history of hearing loss or tinnitus was denied.  During service, he worked in an engine room aboard a destroyer during combat.  He worked as a maintenance man in a shop for 25 years after service.  Recreational noise exposure was denied.  He had privately purchased a right full shell hearing aid, however, the serial numbers and make model number were worn out.  

Physical examination reveals the ear canals to be clear.  Type A tympanometric traces yielded normal middle ear function in the right ear and reduced middle ear function in the left year.  Pure tone audiometry reveals moderate to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  Speech discrimination was 72 percent in the right ear and 60 percent in the left ear, both at 85 decibels.  An impression of moderate to severe-profound sensorineural hearing loss was made.  A hearing aid was ordered.

A September 2010 statement from the Veteran indicates that he was stationed aboard the USS Ramsden during service and that he worked in the engine room for two years.  There were two large diesel engines in each room and they dropped "a lot" of depth charges while on convoy duty.  After service, he was employed for 35 years as a maintenance man for "Dr. Radiator" and worked for three years as a machine operator.  His wife, who was now deceased, had often complained of his hearing loss.  In the 1950s he purchased a Siemans hearing aid and used it for one ear; he could not afford to purchase two hearing aids.

An October 2010 VA audiology examination reflects the Veteran's complaints of bilateral hearing loss with difficulty understanding speech even when using amplification.  He reported that he needed to have the speaker "face to face" or repeat what they had said.  

During his service, he worked as a motor machinist aboard a destroyer.  He was exposed to combat and engine room noise without hearing protection.  An occupational history of noise exposure which included 35 years as a maintenance man in a shop, as an electrician and as a welder, all without the benefit of hearing protection devices, was noted.  There was no history of recreational noise exposure, ear disease or head or ear trauma.  Audiological testing results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	50	50	65	75	75	66.25
Left	 	45	50	60	80	70	65

Maryland CNC word recognition testing could not be conducted as the Veteran could not tolerate it when presented at the loudest level and pausing between each presentation.  He reported that he could not determine what was being said as all of the "words were running together."  Otologic examination reveals clear ear canals bilaterally and impedance audiometry yielded Type As with reduced compliance for the right ear.  A Type A tympanogram was consistent with normal middle ear function for the ear and acoustic reflex testing could not be administered due to an inability to maintain air-tight seals bilaterally.  Audiometric test results indicate a moderate to severe sensorineural hearing loss bilaterally.  

Following examination and a review of the Veteran's claims file, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to military noise exposure.  The whisper test was normal at service separation and there were no reports, complaints or treatment for hearing loss documented in the claims file until 2010.  The Veteran also had a long history of noise exposure through employment, including over 35 years without the use of hearing protection devices.

A November 2010 statement from E.T., a shipmate of the Veteran, detailed an incident during service in which a depth charger went off without allowing an opportunity for them to cover their ears.  The engine room aboard the USS Ramsden was extremely noisy and the workers had to "yell and scream" at each other to relay normal instructions or have a quick conversation.

A November 2010 statement from E.E., a shipmate of the Veteran, indicates that there was noise in the engine room of the USS Ramsden.  The submarine charges also where noisy when they exploded.

A November 2010 statement from C.E., the Veteran's daughter, indicates that her father has been hard of hearing for as long as she could remember.  She had to be right in front of him so that he was able to understand her and she had to speak loudly and clearly.  He always spoke loudly when communicating.  Her mother, who was married to the Veteran for over 60 years and passed away three years ago, also had noticed the Veteran's hearing difficulties and advised the children to ignore it.  She would raise her voice and repeat what she had said before the Veteran could hear what she was actually saying.  While it is not clear from this letter how old the Veteran's daughter is, a December 1945 Notice of Separation indicates that he had no dependants at service separation.

In a statement received in December 2010, the Veteran wrote that he disagreed with the denial of service connection for hearing loss, because he served in an engine room for three years during service, and had experienced problems ever since.

Analysis

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current bilateral hearing loss to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran's shipmates, and ship's history establishes that his in-service rating as a Motor Machinists Mate exposed him to noise.  Such a rating is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

Considering the circumstances of the Veteran's service, he was likely exposed to significant, noise while working in the engine room aboard the USS Ramsden.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Similarly, a lay person is competent to report hearing difficulties.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports, they are therefore accepted as credible.

The March 2010 VA examiner did provide a negative opinion, noting the normal whispered voice testing in service and the long history of post-service occupational noise exposure.  However, the Veteran has reported that he worked in a room that was quiet after service and that he had purchased a hearing aid for himself during the 1950s.  More significantly, the Veteran reported the onset of symptoms in-service and prior to any on-the-job noise exposure.  The examiner did not account for the Veteran's statements.  A medical opinion based solely on the absence of documentation in the record, without consideration of a Veteran's reports, is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

That the Veteran passed a whispered or conversational voice test at separation does not conclusively establish that he suffered no hearing degradation in service.  VA's regulations establish hearing disability on the basis of audiogram measurements or speech recognition tests.  38 C.F.R. § 3.385.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has noted that whispered voice tests do not exclude the possibility of hearing damage in the higher frequency ranges.  Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed.Cir. 2009).  For these reasons the VA examiner's opinion is afforded little, if any, weight.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology as well as his daughter's reports of such continuity.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


